Name: 86/437/EEC: Commission Decision of 3 September 1986 authorizing import into Portugal at a reduced levy of certain quantities of raw sugar originating in third counries during the period 1 July 1986 to 30 June 1987 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-05

 Avis juridique important|31986D043786/437/EEC: Commission Decision of 3 September 1986 authorizing import into Portugal at a reduced levy of certain quantities of raw sugar originating in third counries during the period 1 July 1986 to 30 June 1987 (Only the Portuguese text is authentic) Official Journal L 253 , 05/09/1986 P. 0038*****COMMISSION DECISION of 3 September 1986 authorizing import into Portugal at a reduced levy of certain quantities of raw sugar originating in third counries during the period 1 July 1986 to 30 June 1987 (Only the Portuguese text is authentic) (86/437/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, hereinafter referred to as 'the Act', and in particular the third paragraph of Article 303 thereof, Having regard to Council Regulation (EEC) No 3771/85 of 20 December 1985 relating to stocks of agricultural products in Portugal (1), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Regulation (EEC) No 934/86 (3), and in particular Articles 13 (2), 16 (7) and the second paragraph of Article 39 thereof, Whereas, pursuant to the first and second paragraphs of Article 303 of the Act, the maximum quantities of raw sugar to be imported at a reduced levy from certain ACP States together with the relevant periods of application in order to supply the Portuguese refineries have been determined by Commission Regulation (EEC) No 600/86 (4); Whereas the third paragraph of Article 303 of the Act provides in particular that where, during the specified periods of application, the Community forward estimate for raw sugar for a given marketing year or part thereof shows that the availability of raw sugar is insufficient to ensure adequate supply of Portuguese refineries, Portugal may be authorized to import from third countries under the marketing year or part thereof concerned, the quantities which it is estimated are lacking, under the same conditions regarding the reduced levy as those provided for in respect of the quantities to be imported from the ACP States in question; whereas as the forward estimate for the period from 1 July 1986 to 30 June 1987 demonstrates a supplementary supply requirement estimated at 94 000 tonnes expressed as white sugar, it is appropriate to grant such an authorization for this period; Whereas Commission Regulation (EEC) No 579/86 (5), provides for a survey of sugar stocks in Portugal as at 1 March 1986 to establish the normal carry-over stock and the quantities of sugar to be exported outside the Community without Community intervention, these latter quantitites totalling 165 733 tonnes of sugar expressed as white sugar; whereas, after taking account of the supply requirements of the refineries in relation to this sugar and the existence of these quantities for export which can be used immediately, it appears entirely appropriate to have recourse to this sugar by considering it within the limits of the particular requirements in question as being imported from outside the Community, on application by the parties concerned, at a reduced levy and as a deduction from the other quantities to be exported under Regulation (EEC) No 579/86 without Community intervention and without any possibility for disposal on the internal market; whereas furthermore Commission Decision 86/213/EEC (6) authorized Portugal, in application of the third paragraph of Article 303 of the Act, to import from third countries a supplementary quantity of 75 000 tonnes expressed as white sugar during the period 1 March 1986 to 30 June 1986; Whereas, in order to ensure sound management of the markets in the sector and in particular effective control of operations, it is necessary firstly to apply to the sugar concerned the normal rules for performance of the customs formalities for import and, secondly, to provide for notification by Portugal of the quantities of raw sugar imported and refined within the meaning of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 Portugal is hereby authorized to import from third countries during the period from 1 July 1986 to 30 June 1987 a quantitity of raw sugar equivalent to 94 000 tonnes of white sugar, at the reduced levy determined in accordance with Article 1 of Regulation (EEC) No 600/86. Article 2 1. The import licences for the raw sugar referred to in Article 1 shall be valid from the date of issue until 30 June 1987. 2. The application for the licence referred to in paragraph 1 must be made to the competent authority in Portugal and must be accompanied by a declaration from a refiner in which he undertakes to refine the quantity of raw sugar concerned in Portugal within six months following the month in which the customs import formalities take place. If the sugar in question is not refined within the prescribed time limit the importer must pay an amount equal to the difference between the threshold price and the intervention price for raw sugar applicable on the day of acceptance of the import declaration concerned. 3. The application for the import licence and the licence itself shall include in box 12 the following: 'import of raw sugar at reduced levy in accordance with Decision 86/437/EEC'. 4. The rate of deposit applicable to the licence referred to in paragraph 1 is hereby fixed at 0,25 ECU for each 100 kilograms of sugar net. Article 3 For the application of Article 1 and within the stated limits, the quantites of sugar to be exported outside the Community by Portugal in conformity with Article 4 (1) of Regulation (EEC) No 579/86 may be considered on request as being sugar imported from third countries. The quantities of this sugar declared as imported with the application of the reduced levy in force on the day of acceptance of the import declaration are to be deducted from the quantities for export outside the Community under Article 4 (1) of the same Regulation. Article 4 If the volume of applications for licences exceeds the quantity provided for in Article 1, Portugal shall allocate this quantity appropriately among the applicants concerned. Article 5 Portugal shall communicate to the Commission each month in respect of the previous month: (a) the quantities of raw sugar expressed by weight 'tel quel' for with the licences referred to in Article 2 have been issued; (b) the quantites of raw sugar, expressed by weight 'tel quel' actually imported under the licences referred to in Article 2; (c) the total quanties of sugar in question, by weight 'tel quel' and expressed as white sugar, which have been refined. Article 6 This Decision is adressed to the Portuguese Republic. Done at Brussels, 3 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 362, 31. 12. 1985, p. 21. (2) OJ No L 177, 1. 7. 1981, p. 4. (3) OJ No L 87, 2. 4. 1986, p. 1. (4) OJ No L 58, 1. 3. 1986, p. 20. (5) OJ No L 57, 1. 3. 1986, p. 21. (6) OJ No L 151, 5. 6. 1986, p. 38.